DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 7/16/20, 9/30/20 and 12/1220 have been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend claim 9 as follows:
In line 15 change “an actuating unit” to –the actuating unit—

Amend claim 18 as follows:
In line 14 change “an actuating unit” to –the actuating unit—

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record does not disclose or render obvious a breathing bag for a closed circuit respirator as disclosed in claim 1, or a system comprising a dispensing valve, an actuating unit, a lever component and a breathing bag as disclosed in claim 9, or a process for mounting a closed circuit respirator system as disclosed in claim 18.
The prior art of record does not disclose a breathing bag wherein the tray section comprises a pocket with an internal receptacle for receiving a lever component for actuating an actuating unit of the dispensing valve unit, wherein the pocket protrudes into the inner volume of the bag section and the internal receptacle is separated from the inner volume in a gas-tight manner and the internal receptacle is accessible from an outside of the breathing bag. 
The closest prior art of record is Warncke (US Pat. No. 3,397,693, as cited on Applicant’s IDS) and Perrier (US Pat. No. 5,199,425). 
Warncke discloses a breathing apparatus with a bag in a housing as shown in figures 1 and 2. Warncke teaches a tiltable lever (32) but does not disclose a pocket with an internal receptacle for receiving a lever component wherein the pocket protrudes into the inner volume of the bag section and the internal receptacle is accessible from an outside of the breathing bag. 
Perrier discloses a breathing apparatus (Figs. 1 and 2) with a bag section (22 and 24) and a tray (housing 1) with a lever 20 which projects into cavity 21 of the housing. However, Perrier does not disclose the tray section comprises a pocket with an internal receptacle for receiving a lever component for actuating an actuating unit of the dispensing valve unit, wherein the pocket protrudes into the inner volume of the bag section and the internal receptacle is separated from the inner volume in a gas-tight manner and the internal receptacle is accessible from an outside of the breathing bag.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785